Citation Nr: 1501846	
Decision Date: 01/14/15    Archive Date: 01/20/15

DOCKET NO.  12-27 212A	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Philadelphia, Pennsylvania


THE ISSUE

Entitlement to service connection for Hepatitis B for accrued benefits purposes.


REPRESENTATION

Appellant represented by:	National Association for Black Veterans


ATTORNEY FOR THE BOARD

T. Wishard, Counsel



INTRODUCTION

The Veteran had active military service from July 1965 to July 1967 and from September 1967 to December 1992.  The Veteran died in January 2010.  The appellant is his widow.

This matter comes before the Board of Veterans' Appeals (Board) from a June 2011 rating decision of the Department of Veterans Affairs (VA), Regional Office (RO) in Philadelphia, Pennsylvania.  


FINDINGS OF FACT

1.  The STRs are negative for a finding that the Veteran had Hepatitis B in service. 

2.  The evidence of record at the time of the Veteran's death does not support a finding that his hepatitis B, diagnosed more than a decade after separation from service, was causally related, to or aggravated by, active service. 


CONCLUSION OF LAW

The criteria for entitlement to service connection for Hepatitis B for accrued benefits purposes have not been met. 38 U.S.C.A. §§ 1101, 1110, 1111, 1112, 1116, 5107, 5121 (West 2014); 38 C.F.R. §§ 3.102, 3.303, 3.304, 3.1000 (2012). 


REASONS AND BASES FOR FINDINGS AND CONCLUSION

VA has duties to notify and assist claimants in substantiating a claim for VA benefits.  38 U.S.C.A. §§ 5100, 5102, 5103, 5103A, 5107, 5126; 38 C.F.R. §§ 3.102, 3.156(a), 3.159 and 3.326(a).  See also Pelegrini v. Principi, 18 Vet. App. 112 (2004); Quartuccio v. Principi, 16 Vet. App. 183 (2002); Mayfield v. Nicholson, 444 F.3d 1328 (Fed. Cir. 2006); Dingess v. Nicholson, 19 Vet. App. 473 (2006).  Notice was provided in November 2009.

VA has a duty to assist the appellant in the development of the claim.  In a claim for accrued benefits, the Board generally may not consider medical evidence received after the date of the Veteran's death, although there are exceptions for outstanding service treatment records (STRs) and VA treatment records, as they are considered to be in the constructive possession of VA at the time of death. See 38 U.S.C.A. § 5121(a); 38 C.F.R. § 3.1000(a), (d)(4).  The claims file includes STRs and post service medical records.  The Board has found nothing to suggest that there is any outstanding STR or VA record with respect to the Veteran's claim for which VA has a duty to obtain.  Given the above, no further notice or assistance is required to fulfill VA's duty to assist. Smith v. Gober, 14 Vet. App. 227 (2000), aff'd, 281 F.3d 1384 (Fed. Cir. 2002); Dela Cruz v. Principi, 15 Vet. App. 143 (2001).  

Accrued Benefits

Upon the death of a Veteran, periodic monetary benefits to which he was entitled, on the basis of evidence in the file at the date of death (accrued benefits) and due and unpaid, may be paid to certain parties. 38 U.S.C.A. § 5121(a); 38 C.F.R. § 3.1000(a).  Applications for accrued benefits must be filed within one year after the date of death. 38 U.S.C.A. § 5121(c).

Although the claim for accrued benefits under 38 U.S.C.A. § 5121 is a matter separate from the Veteran's claims, as it is based upon a separate statutory entitlement of the survivor for which an application must be filed in order to receive benefits, it is at the same time derivative of the Veteran's claims, in that the claimant's entitlement is based upon the Veteran's entitlement. Zevalkink v. Brown, 6 Vet. App. 483 (1994); aff'd, 102 F.3d 1236 (Fed. Cir. 1996).

Only evidence of record at the time of the Veteran's death is considered in adjudicating a claim for accrued benefits. 38 C.F.R. § 3.1000.  In a claim for accrued benefits, the Board is prohibited from considering medical evidence received after the date of the Veteran's death. There is an exception for outstanding service treatment records or VA records, as they are considered to be in the constructive possession of VA at the time of death. 38 U.S.C.A. § 5121(a); 38 C.F.R. § 3.1000(a),(d)(4). 

Service Connection in general 

Establishing service connection generally requires medical evidence or, in certain circumstances, lay evidence of the following: (1) A current disability; (2) in-service incurrence or aggravation of a disease or injury; and (3) nexus between the claimed in-service disease and the present disability.  See Davidson v. Shinseki, 581 F.3d 1313 (Fed.Cir.2009); Jandreau v. Nicholson, 492 F.3d 1372 (Fed.Cir.2007); Hickson v. West, 12 Vet. App. 247 (1999); Caluza v. Brown, 7 Vet.App. 498 (1995), aff'd per curiam, 78 F.3d 604 (Fed.Cir.1996) (table).  

In each case where service connection for any disability is being sought, due consideration shall be given to the places, types, and circumstances of such Veteran's service as shown by such Veteran's service record, the official history of each organization in which such Veteran served, such Veteran's medical records, and all pertinent medical and lay evidence. 38 U.S.C.A. § 1154(a). 

Analysis

The Board has reviewed all of the evidence in the claims file.  Although the Board has an obligation to provide reasons and bases supporting this decision, there is no need to discuss, in detail, the extensive evidence of record.  Indeed, the Federal Circuit has held that the Board must review the entire record, but does not have to discuss each piece of evidence.  Gonzales v. West, 218 F.3d 1378, 1380-81 (Fed. Cir. 2000).  Therefore, the Board will summarize the relevant evidence where appropriate, and the Board's analysis below will focus specifically on what the evidence shows, or fails to show, as to the claim.

In 2009, the Veteran filed a claim for service connection for Hepatitis B and stated that "[i]t appears that I am a carrier as a result of middle and Far East assignments to Viet-Nam, Korea, Desert Storm/Desert Shield."  (See VA Form 21-4138 dated in April 2009).  Prior to his death, he did not submit the VA supplied "Questionnaire - Risk Factors for Hepatitis B".  The Veteran's STR's are absent for any complaints, findings, or diagnoses of Hepatitis B or liver disease.  In addition, the mere presence in Vietnam, Korea, Southwest Asia during Desert Storm/Desert Shield, or any other area, has not been shown to be proof that the Veteran contracted Hepatitis B in service.  Hepatitis B is not a presumptive disease under 38 C.F.R. § 3.309 and is not an undiagnosed illness or unexplained chronic multi-symptom illness under 38 C.F.R. § 3.317.  

Moreover, the Veteran did not submit evidence that, while in service, he had sexual relations with a Hepatitis B carrier, that he used illegal drugs and shared a needle with a Hepatitis B carrier, that he obtained a tattoo with a needle contaminated with Hepatitis B, or that he had a transfusion of blood tainted with Hepatitis B.

In October 2012, the Veteran's surviving spouse asserted that the Veteran contracted Hepatitis B from air gun inoculations that she alleges he received during his military service.  The appellant has not been shown to be competent to state such.  Moreover, her statement was not in the record at the time of the Veteran's death.  As noted above, for accrued benefit purposes, the Board looks at the evidence of record at the time of the Veteran's death. 

The STRs do reflect that the Veteran had inoculations in service; however, they do not reflect the manner in which the inoculations were given.  Although the Veteran may have been inoculated with an air gun in service, the evidence of record does not reflect that the air guns used in the United States military were as likely as not to have transmitted Hepatitis B to the Veteran.  Even if it is accepted that air guns are a plausible transmission vector for Hepatitis B, the predicate circumstances are not shown in the Veteran's case.  Hepatitis B is generally a blood borne disease.  Assuming arguendo that the Veteran was inoculated with an air gun, the evidence does not reflect that any service members inoculated prior to the Veteran with the same air gun as the Veteran had Hepatitis, or that alcohol to decontaminate between injections was not used, or that infected blood was transferred.  There has been no showing by competent credible evidence that the Veteran was infected with blood from an air gun.  Rather, the appellant merely alleges that sometime during the Veteran's service, he was inoculated with an air gun which transmitted the Hepatitis B virus to him.  The mere allegation of such transmission is too speculative to form a basis for service-connection.

The Veteran separated from service in 1992.  The earliest clinical evidence of Hepatitis B infection is more than a decade after separation from service.  VA clinical records reflect that the Veteran had a positive Hepatitis B Surface Antigen in March 2005.  A positive antigen means that a person is infected with the Hepatitis B virus, whether it be acute or chronic.  The Veteran was diagnosed as a Hepatitis B carrier in September 2005.  A carrier is one who is chronically infected with the Hepatitis B.  There is no competent credible evidence of record which supports a finding that the Veteran's Hepatitis B, diagnosed more than a decade after separation from service, was as likely as not due to, or aggravated by, active service. 

In sum, the evidence of record at the time of the Veteran's death does not support a finding that his Hepatitis B was causally related to, or aggravated by active service.  As the preponderance of the evidence is against the claim, the benefit of the doubt rule is not applicable.  See 38 U.S.C.A. § 5107(b); Gilbert v. Derwinski, 1 Vet. App. 49, 54-56 (1990). 


ORDER

 Entitlement to service connection for Hepatitis B for accrued benefits purposes is denied.



____________________________________________
MICHAEL MARTIN
Veterans Law Judge, Board of Veterans' Appeals



Department of Veterans Affairs


